Appellant was convicted of burglary, the punishment assessed being five years in the penitentiary.
The first ground of appellant's motion is that the court erred in failing to charge the jury, if they had a reasonable doubt of defendant's guilt, they must acquit. The court charged as follows: "The defendant is presumed to be innocent until his guilt is established to the satisfaction of the jury beyond a reasonable doubt, and unless you are so satisfied, find him not guilty." While we commend the usual form of charging on reasonable doubt, as it eliminates such objections as the one now urged, yet we believe the court's charge practically embodies the law on this subject.
Appellant insists that the court erred in his charge on the law of alibi, which charge is in the following language: "If you have a reasonable doubt of the presence when and where the alleged offense was committed, if any was committed, of the defendant, then find him not guilty." While this charge is awkwardly worded, we think it is sufficient.
Appellant also insists that the court erred in not defining an accomplice. The court charged the jury as follows: "You are charged that the witness John Sims is an accomplice, and you can not convict defendant on his testimony, unless corroborated by other evidence tending to connect defendant with the offense committed, and the corroboration is not sufficient if it merely shows the commission of the offense." Witness John Sims testified that he assisted appellant in burglarizing the house, and kept watch while appellant went into the house. There was no testimony disputing what he said in reference to this matter, and his testimony in law makes him an accomplice. In view of the fact that the court told the jury that he was an accomplice, it renders unnecessary any charge defining the law of accomplice. Nor do we think that the charge telling the jury that a certain witness is an accomplice is injurious to appellant; nor is it upon the weight of the evidence. We have repeatedly commended trial courts instructing the jury that a witness is an accomplice, where the testimony clearly shows that fact. If the testimony raises the issue merely of an accomplice, then it is proper for the court to submit this to the jury by charge; but where the evidence is undisputed going to show that witness is an accomplice, it is not on the weight of the evidence, nor erroneous, for the court to so instruct the jury. Hatcher v. State, 43 Tex.Crim. Rep..
No error appearing in the record, the judgment is affirmed.
Affirmed.
                          ON REHEARING.